Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement entered June 2nd, 2020 has been considered.  A copy of the cited statement(s) including the notation indicating its respective consideration is attached for the Applicant's records.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a gamin apparatus (i.e., a machine) in claims 1-20.

In particular exemplary presented claim 1 includes the following underlined claim elements:
1. A gaming apparatus for facilitating player participation in poker games, the gaming apparatus comprising:  
a display;  
a user interface configured to receive at least player input to facilitate player participation in the poker game;  
a wager input device structured to identify and validate player assets, and to permit the player to participate in the poker games in which the player assets are provided;  
a processor configured to:  
provide at least one deck of cards used to source a current one of the poker games;  
identify one or more cards to add to the deck of cards based on deck modification criteria;  
add the identified one or more cards to the deck of cards to provide a modified deck of cards used to source one or more subsequent poker games;  
facilitate play of the one or more subsequent poker games using the modified deck of cards; and  
identify occurrence of a termination event, and in response thereto, remove the added cards from the modified deck of cards to reset the modified deck of cards to the deck of cards.  

The claim elements underlined above, concern Certain Methods of Organizing Human Activity including managing personal behavior or relationships that have been identified by the courts as an Abstract Idea because they describe a set of rules.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and  generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a display, a user interface, a wager input 

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a display, a user interface, a wager input device, and a processor amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s specification Pages 10, 12-14, 16). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or 
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological (Applicant’s specification Pages 10, 12-14, 16).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 2-20 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Asdale (US 2007/0066377).

Claim 1:  Van Asdale teaches a gaming apparatus for facilitating player participation in poker games, the gaming apparatus comprising:  
a display(Van Asdale Figure  2; Element 230);  
a user interface configured to receive at least player input to facilitate player participation in the poker game(Van Asdale Figure  2; Element 220; Paragraph [0031]);  
a wager input device structured to identify and validate player assets, and to permit the player to participate in the poker games in which the player assets are provided(Van Asdale Paragraphs [0027], [0031]);  
a processor (Van Asdale Figure 2; Elm 200) configured to:  
Van Asdale Paragraph [0002], [0033]);  
identify one or more cards to add to the deck of cards based on deck modification criteria (-card decks incorporate new cards resultant of boundary rules so as to allow 5 of a kind hands that are not normally possible with the use of a conventional 52 card deck- Van Asdale Figures 4 & 5; Paragraphs [0003], [0034] [0042]);  
add the identified one or more cards to the deck of cards to provide a modified deck of cards used to source one or more subsequent poker games(-card decks incorporate new cards resultant of boundary rules so as to allow 5 of a kind hands that are not normally possible with the use of a conventional 52 card deck- Van Asdale Figures 4 & 5; Paragraphs [0034] [0042]);  
facilitate play of the one or more subsequent poker games using the modified deck of cards(Van Asdale Paragraph [0044]); and  
identify occurrence of a termination event, and in response thereto, remove the added cards from the modified deck of cards to reset the modified deck of cards to the deck of cards (Van Asdale Paragraph [0044]).  
Van Asdale teaches the invention including the modification of card deck utilized during a sequence of hands as presented above.  While Van Asdale does not reference the sequence of poker hands as a sequence of poker games this separation is understood to represent mere differences 

Clam 2:  Van Asdale teaches the gaming apparatus of Claim 1, wherein the processor is further configured to remove one or more of the cards of the modified deck of cards in parallel with the capability to continue to add additional ones of the cards to the modified deck of cards(-cards can be added, replaced, and removed during play- Van Asdale Paragraphs [0034], [0042]).  

Clam 3:  Van Asdale teaches the gaming apparatus of Claim 1, wherein the processor is configured to identify one or more cards to add to the deck of cards based on play-based deck modification criteria, wherein the play-based deck modification criteria is based on at least one or more of the cards involved in the current one of the poker games(-cards can be added, replaced, and removed during play based on dealt cards and boundary conditions- Van Asdale Paragraphs [0034], [0042]).  

Clam 4:  Van Asdale teaches the gaming apparatus of Claim 3, wherein the processor is configured to identify the one or more cards to add to the deck of cards by adding the cards of the current poker game that are involved in a winning Van Asdale Paragraphs [0041], [0042]).  

Clam 5:  Van Asdale teaches the gaming apparatus of Claim 3, wherein the processor is configured to identify the one or more cards to add to the deck of cards by adding the cards of the current poker game that are face cards(-cards may duplicate current dealt cards in a hand according to boundary conditions - Van Asdale Paragraphs [0041], [0042]).  
.  

Clam 6:  Van Asdale teaches the gaming apparatus of Claim 3, wherein the processor is configured to identify the one or more cards to add to the deck of cards by adding the cards of the current poker game that are among a predetermined group of one or more special cards(-duplicate current dealt cards in a hand according to boundary conditions define the special cards that are added to the hand - Van Asdale Paragraphs [0041], [0042]).
.  
Clam 8:  Van Asdale teaches the gaming apparatus of Claim 1, wherein the processor is configured to identify the one or more cards to add to the deck of cards based by adding the cards of the current poker game that are marked by indicators(-duplicate current dealt cards in a hand are marked with a common suit and rank Van Asdale Paragraphs [0041], [0042]).  

Clam 9:  Van Asdale teaches the gaming apparatus of Claim 1, wherein the termination event comprises a number of the subsequent poker games played, and wherein the processor is configured to remove the added cards from the modified deck of cards to reset the modified deck of cards to the deck of cards in response to the identification of the number of the subsequent poker games being played(-wherein the added cards are removed after the conflicting hand or related group of hands has passed- Van Asdale Paragraph [0044]).

Clam 10:  Van Asdale teaches the gaming apparatus of Claim 1, wherein the termination event comprises an expiration of a time period during play of the subsequent poker games, and wherein the processor is configured to remove the added cards from the modified deck of cards to reset the modified deck of cards to the deck of cards in response to the identification of the expiration of the time period (-wherein the added cards are removed after the conflicting hand or related group of hands and the time defining the play of the same has passed - Van Asdale Paragraph [0044]).

Clam 12:  Van Asdale teaches the gaming apparatus of Claim 1, wherein the at least one deck of cards comprises one standard deck of fifty-two cards of four card suits, each card suit including thirteen cards, and  wherein the modified deck of Van Asdale Paragraphs [0002], [0041], [0042]).  

Clam 13:  Van Asdale teaches the gaming apparatus of Claim 1, wherein the at least one deck of cards comprises one standard deck of fifty-two cards of four card suits, each card suit including thirteen cards, and  wherein the modified deck of cards comprises more than fifty-two cards with one or more of the cards being Wild cards(-duplicate of current dealt cards in a hand according to boundary conditions can define wild cards that are added to the deck of fifty-two cards - Van Asdale Paragraphs [0002], [0041], [0042]).

Clam 14:  Van Asdale teaches the gaming apparatus of Claim 1, wherein the at least one deck of cards comprises one standard deck of fifty-two cards of four card suits, each card suit including thirteen cards, and  wherein the modified deck of cards includes fifty-two cards with one or more of the cards being replaced with Wild cards(-cards can be added, replaced, and removed during play- Van Asdale Paragraphs [0034], [0042]).  

Clam 15:  Van Asdale teaches a gaming apparatus for facilitating player participation in poker games, the gaming apparatus comprising:  
a display(Van Asdale Figure  2; Element 230);  
Van Asdale Figure  2; Element 220; Paragraph [0031]);  
a wager input device structured to identify and validate player assets, and to permit the player to participate in the poker games in which the player assets are provided(Van Asdale Paragraphs [0027], [0031]);  
a processor(Van Asdale Figure 2; Elm 200) configured to:  
provide at least one standard deck of cards used to source a current one of the poker games(Van Asdale Paragraph [0002], [0033]);   
identify one or more cards to modify the deck of cards based on deck modification criteria(-card decks incorporate new cards resultant of boundary rules so as to allow 5 of a kind hands that are not normally possible with the use of a conventional 52 card deck- Van Asdale Figures 4 & 5; Paragraphs [0003][0034] [0042]);  
modify the deck of cards based on the identified one or more cards to provide a modified deck of cards to source one or more subsequent poker games(-card decks incorporate new cards resultant of boundary rules so as to allow 5 of a kind hands that are not normally possible with the use of a conventional 52 card deck- Van Asdale Figures 4 & 5; Paragraphs [0034] [0042]);  
facilitate play of the one or more subsequent poker games using the modified deck of cards(Van Asdale Paragraph [0044]); and  
Van Asdale Paragraph [0044]).  
Van Asdale teaches the invention including the modification of card deck utilized during a sequence of hands as presented above.  While Van Asdale does not reference the sequence of poker hands as a sequence of poker games this separation is understood to represent mere differences in nomenclature and/or would have been obvious to one of ordinary skill in the art at the time the invention was claimed in order to allow players to wager on and play additional poker games based on previously acquired game decks that are more likely to produce desired outcomes during game play.


Clam 16:  Van Asdale teaches the gaming apparatus of Claim 15, wherein the processor is configured to modify the deck of cards by adding one or more cards to the standard deck of cards to provide the modified deck of cards(-card decks incorporate new cards resultant of boundary rules so as to allow 5 of a kind hands that are not normally possible with the use of a conventional 52 card deck- Van Asdale Figures 4 & 5; Paragraphs [0034] [0042]).  

17:  Van Asdale teaches the gaming apparatus of Claim 15, wherein the processor is configured to modify the deck of cards by removing one or more cards to the standard deck of cards to provide the modified deck of cards(-cards can be added, replaced, and removed during play- Van Asdale Paragraphs [0034], [0042]). 

Clam 18:  Van Asdale teaches the gaming apparatus of Claim 15, wherein the processor is configured to modify the deck of cards by skipping the dealing of one or more cards during play of the one or more subsequent poker games to provide the modified deck of cards (-Conflicting cards can be added, replaced, and removed during play- Van Asdale Paragraphs [0034], [0042]).  

Clam 19:  Van Asdale teaches the gaming apparatus of Claim 15, wherein the processor is configured to identify occurrence of a second termination event, and in response thereto, remove one or more additional ones of the added cards from the modified deck of cards to further move the modified deck of cards back towards the standard deck of cards(-wherein the added cards are removed after the conflicting hand or related group of hands has passed- Van Asdale Paragraph [0044]).
.  

Clam 20:  Van Asdale teaches the gaming apparatus of Claim 19, wherein the processor is configured to modify the deck of cards by adding one or more cards Van Asdale Paragraphs [0034], [0042]).  .  

Conclusion
The following prior art is made of record and though not relied upon is considered pertinent to applicant's disclosure:
Hunter et al (US 2004/0023706) teaches an Extra card suit for card games and method therefor; and
Friedman (US 8,403,737) teaches a Royal re-draw video poker side bet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715